Citation Nr: 1242880	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-09 339	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a left ear hearing loss disability. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Diliberto, Counsel




INTRODUCTION

The Veteran had active service from May 1990 to September 1990 and from June 2003 to July 2003.  The Veteran also had additional service in the Air Force Reserves and the Air National Guard. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, that denied a claim asserting entitlement to service connection for bilateral hearing loss.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran's claim first came before the Board in October 2010.  At that time, the Board remanded the claim for further development.  The Board remanded the claim again in October 2011.  In May 2012 the Board denied entitlement to service connection for right ear hearing loss and once again remanded the portion of the claim pertaining to left ear hearing loss.  

Although the Board regrets the additional delay, the claim must be remanded.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).





REMAND

The Veteran has claimed entitlement to service connection for left ear hearing loss.  As a preliminary matter, the Board notes that the Board denied entitlement to service connection for right ear hearing loss in May 2012. 

The Board also notes that with respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2010).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran has repeatedly asserted that he developed left ear hearing loss from being around military jets at Dobbins Air Force Base.  He has also submitted statements from other individuals attesting that he has difficulty hearing.  

The Veteran has been afforded two separate VA examinations in support of his claim, first in December 2011, and again in June 2012.  Both examinations were conducted by the same VA audiologist.  However, the examination reports, particularly auditory threshold findings, evidence distinctly different results.  

The Board is unable to reconcile these findings without further development of the record.  Moreover, the Board observes that the Veteran requested an additional VA examination for his claimed left ear hearing loss in an October 2012 letter.  Accordingly, the RO/AMC should schedule the Veteran for another VA examination in support of his claim.  The Board requests that the examination be scheduled with a different examiner.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should schedule the Veteran for a VA audiological examination in support of his claim of entitlement to service connection for a left ear hearing loss disability.  The examination should be scheduled with a different examiner than the one who performed the December 2011 and June 2012 examinations.  All indicated tests and studies should be conducted and the claims file should be made available to the examiner for review prior to the examination.

After completion of the examination and review of the record, the examiner should state whether or not the Veteran has a left ear hearing loss disability for the purposes of VA compensation.  The examiner should also state whether or not the Veteran has demonstrated a left ear hearing loss disability at any time during the course of the appeal.  

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should address, in detail, the discrepancies between the December 2011 examination report and the June 2012 examination report.  

The RO/AMC should ensure that the examiner's report complies with this remand and the questions presented in the RO/AMC's examination request.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.  

2.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted. If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


